United States Department of Labor
Employees’ Compensation Appeals Board
)
)
J.J., Appellant
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS HEALTH ADMINISTRATION,
)
Orlando, FL, Employer
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1621
Issued: January 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 21, 2015 appellant filed a timely appeal of a February 9, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to factors of her federal employment.
FACTUAL HISTORY
On December 17, 2014 appellant, then a 31-year-old administrative support assistant,
filed an occupational disease claim (Form CA-2) alleging that her carpal tunnel condition was
due to her employment. She noted that, in her position, she used the computer for extended
periods of time typing and responding to e-mails. Appellant alleged that her claimed conditions
began on June 16, 2014. She did not stop work.
1

5 U.S.C. § 8101 et seq.

By letter dated December 29, 2014, OWCP advised appellant that additional evidence
was needed to establish her claim. Appellant was requested to provide a physician’s opinion
supported by a medical explanation as to how the work factors caused the claimed conditions.
In a January 5, 2015 e-mail, Michael Ostrow, a chief logistics officer, confirmed that
appellant was engaged in an administrative position and that she was required to spend the
majority of her time on the computer typing almost “exclusively each day.” He noted that
appellant spent between two and six hours typing daily. OWCP also received a January 5, 2015
ergonomic assessment worksheet, a position description, and a report.
In a January 7, 2015 statement, appellant explained that during an eight-hour day she
spent six to seven hours on the computer responding to e-mails and other data entry. She noted
that she had a 30-minute lunch and two 15-minute breaks. Appellant had worked in the position
since October 14, 2008 and contended that she did not engage in any physical activities or
hobbies outside her federal duties.
In a January 7, 2015 report, Dr. Lawrence S. Halperin, a Board-certified orthopedic hand
surgeon, noted appellant’s history of injury and treatment. He explained that appellant had
significant dorsal right wrist pain, which had been present for years and was slowly worsening,
with minimal symptoms on the left. Dr. Halperin related that appellant denied trauma,
constitutional symptoms, or a history of rheumatoid arthritis. He also related that appellant
believed she had carpal tunnel syndrome and questioned whether it was work related, as her
position involved heavy typing. Dr. Halperin examined appellant and determined that
radiographs of both wrists, including carpal tunnel views, were unremarkable. He diagnosed
bilateral wrist pain, worse on the right than the left. Dr. Halperin advised that appellant had wrist
pain for years that was slowly worsening and was central on the carpus. He requested a
magnetic resonance imaging (MRI) scan of the right wrist to rule out Kienbock’s disease.
Appellant also provided a January 8, 2015 MRI scan of the right wrist without contrast,
read by Dr. James Y. Wu, a Board-certified diagnostic radiologist. Dr. Wu reported findings to
include multiloculated ganglion-like cystic change along the palmar margin of the distal radial
metaphysics.
By decision dated February 9, 2015, OWCP denied appellant’s claim. It found that the
medical evidence of record failed to establish that the diagnosed medical conditions were related
to the claimed work factors or events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability and/or specific condition for which compensation is claimed are causally related

2

to the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.4
ANALYSIS
The evidence supports that appellant engaged in repetitive activities at work such as
typing on the computer. However, appellant submitted insufficient medical evidence to establish
that she has a wrist or hand condition caused or aggravated by these activities or any other
specific factors of her federal employment.
Appellant submitted a January 7, 2015 report from Dr. Halperin, who determined that she
had significant dorsal right wrist pain, which was present for years and slowly worsening, with
minimal symptoms on the left. Dr. Halperin related that appellant believed she had carpal tunnel
and questioned if it was work related as her position involved heavy typing. Upon examination
and review of x-rays of both wrists, including carpal tunnel views, he diagnosed only bilateral
wrist pain, worse on the right than the left. Although appellant suggested her wrist condition was
work related, Dr. Halperin did not diagnose a physical condition. He merely noted appellant’s
suggestion of carpal tunnel syndrome but diagnosed only bilateral wrist pain. The Board has
held that pain is a symptom not a compensable diagnosis.5
Similarly, reports of diagnostic testing are insufficient to establish the claim as these
reports do not address how employment factors contributed to a diagnosed medical condition.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

5

Robert Broome, 55 ECAB 339, 342 (2004).

3

The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.6
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a diagnosed medical condition, appellant has not met her burden of proof to
establish a medical condition causally related to factors of her employment.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an injury
causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 9, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
6

See Joe T. Williams, 44 ECAB 518, 521 (1993).

7

Id.

4

